Name: 80/260/EEC: Council Decision of 3 March 1980 appointing a member and an alternate member of the Advisory Committee on Medical Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-03-08

 Avis juridique important|31980D026080/260/EEC: Council Decision of 3 March 1980 appointing a member and an alternate member of the Advisory Committee on Medical Training Official Journal L 063 , 08/03/1980 P. 0024 - 0024++++COUNCIL DECISION OF 3 MARCH 1980 APPOINTING A MEMBER AND AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON MEDICAL TRAINING ( 80/260/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 75/364/EEC OF 16 JUNE 1975 SETTING UP AN ADVISORY COMMITTEE ON MEDICAL TRAINING ( 1 ) , AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS BY ITS DECISION 79/846/EEC ( 2 ) THE COUNCIL APPOINTED MR ANTONIO SPINELLI AS A MEMBER AND MR BRUNO BARUCHELLO AS AN ALTERNATE MEMBER FOR THE PERIOD ENDING 5 APRIL 1982 ; WHEREAS THE ITALIAN GOVERNMENT NOMINATED ON 8 FEBRUARY 1980 MR BRUNO BARUCHELLO TO REPLACE MR ANTONIO SPINELLI ; WHEREAS A SEAT AS AN ALTERNATE MEMBER OF THE COMMITTEE IN THE CATEGORY OF EXPERTS FROM THE PRACTISING PROFESSION WILL FALL VACANT FOLLOWING THE APPOINTMENT OF MR BRUNO BARUCHELLO ; WHEREAS THE ITALIAN GOVERNMENT NOMINATED ON 8 FEBRUARY 1980 MR PAOLO MICHELE EREDE AS A NEW ALTERNATE MEMBER , HAS DECIDED AS FOLLOWS : ARTICLE 1 MR BRUNO BARUCHELLO IS HEREBY APPOINTED MEMBER OF THE ADVISORY COMMITTEE ON MEDICAL TRAINING IN PLACE OF MR SPINELLI FOR THE REMAINDER OF THE LATTER'S TERM OF OFFICE , WHICH RUNS UNTIL 5 APRIL 1982 . ARTICLE 2 MR PAOLO MICHELE EREDE IS HEREBY APPOINTED AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON MEDICAL TRAINING IN PLACE OF MR BRUNO BARUCHELLO FOR THE REMAINDER OF THE LATTER'S TERM OF OFFICE , WHICH RUNS UNTIL 5 APRIL 1982 . DONE AT BRUSSELS , 3 MARCH 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA ( 1 ) OJ NO L 167 , 30 . 6 . 1975 , P . 17 . ( 2 ) OJ NO L 260 , 16 . 10 . 1979 , P . 12 .